In this article 78 proceeding, the determination of respondent dismissing petitioner from her position as Rent Examiner in the City Rent and Rehabilitation Administration is unanimously modified, on the law and the facts, to the extent of striking from the determination of charges the finding that petitioner “ has further disqualified herself from holding further office in the Civil Service of the City of Hew York”; and as so modified the determination is confirmed, without costs or disbursements to either party. The stricken finding was without the scope of the powers of the Administrator and was not properly a part of or essential to the determination. We do not reach or pass upon the merits of petitioner’s claim that she is entitled to salary for the period from August 20, 1966 to October 7, 1966 (Civil Service Law, § 75, subd. 3). The only question with which we are presently concerned is whether there is substantial evidence to support the determination of dismissal. We conclude there is such evidence. The court’s disposition is without prejudice to the institution of a separate action by petitioner in which -her right, if any, to salary for the period involved may be litigated and resolved. (Matter of Amkraut v. Suits, 21 A D 2d 260, affd. 15 H Y 2d 627; Matter of Bentley v. Senninger, 10 A D 2d 900.) Concur — Stevens, J. P., Steuer, Tilzer, Rabin and Bastow, JJ.